Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 12/2/2020 was received and considered.
Claims 1-21 are pending.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks (p. 9) are persuasive.  As discussed in the file history, the prior art teaches both randomly testing/querying users with questions related to network security and regularly testing/querying users.  Further, the prior art teaches determining a threat/risk and increasing testing.  Further:
US 9009829 B2 to Stolfo et al. is cited for teaching requiring additional training based on a user response to a security test.
US 20150229664 A1 to Hawthorn et al. was previously-cited for teaching increasing the frequency of a security test in response to a greater risk detected for a particular user (¶176).
US 9674210 B1 to Oprea et al. is cited for teaching providing customized training to a particular user based on risky observed activity (col. 7, #2).
US 20140199663 A1 to Sadeh-Koniecpol et al. is cited for teaching user cybersecurity training at a certain frequency (¶103).
However, the prior art, alone or in a combination found obvious to a skilled artisan before the effective filing date of the claimed invention, teaches the claimed invention as a whole as amended in the most recent response.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Michael Simitoski/              Primary Examiner, Art Unit 2493                                                                                                                                                                                          
December 22, 2020